Title: Thomas Jefferson to John E. Hall, 1 January 1814
From: Jefferson, Thomas
To: Hall, John E.


          Sir  Monticello Jan. 1. 1814.
          Your letter of Nov. 15. came during a long absence of mine from this place, which has occasioned this delay of the answer.
			
			
			
			
			
			
			 the
			 MS. notes in my pamphlet on the Batture, were only corrections of the press, I believe; for I have not a copy of it. these I inserted in most of the copies I sent out, but not in all of them; and I have no others to add.
			 it was
			 printed by mr Serjeant in N. York, who had the plate engraved, and charged me with it. this I presume would give me a property in it, which however I
			 had never thought of exercising because the plate could be of no use to
			 me. I presume also it can be of no further use with his establishment, and therefore very freely welcome you to whatever right I have in it, if it be worth looking after. I have
			 never seen
			 mr Livingston’s answer and shall be glad of a copy of both his and my pieces
			 when you shall have printed them, and will remit the price in bills of the Virginia bank which I presume are exchangeable in Baltimore. we have no other means of making small remittances to other states. Accept the assurance of my esteem and respect.
          Th:
            Jefferson
        